Citation Nr: 0800498	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for otitis media in the 
left ear, to include perforation and hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) in Waco, Texas that denied service connection for 
otitis media in the left ear, to include perforation and 
hearing loss.


FINDINGS OF FACT

1.  The veteran currently does not have a otitis media in the 
left ear.

2.  The veteran does not have a current perforation in the 
left ear.

3.  The veteran does not have a hearing loss disability in 
the left ear for VA disability compensation purposes.


CONCLUSION OF LAW

Otitis media in the left ear, to include perforation and 
hearing loss, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in March 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, lay statements from family 
and friends, a transcript from a hearing before the Board, 
service treatment records, private medical records and VA 
medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against service 
connection for otitis media in the left ear, to include 
perforation and hearing loss, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  the veteran's multiple 
contentions, lay statements from family and friends, a 
transcript from a hearing before the Board, service treatment 
records, private medical records and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends, in essence, that he has a recurrent 
otitis media in his left ear with a perforation and hearing 
loss that is related to service.

The veteran's service treatment records reflect chronic 
otitis media and a perforation in the left ear were 
documented in June 1970, prior to separation.  While the 
service treatment records at separation report that otitis 
media existed prior to the veteran's entry into service, 
there was no ear condition documented on the entrance 
examination.  Therefore the veteran was presumed to be in 
sound condition when examined and accepted into the service 
except for defects or disorders noted when examined and 
accepted for service.  38 U.S.C.A. § 1111.

The Board observes that the record fails to show that the 
veteran currently has otitis media or a perforation in the 
left ear.  In this regard the Board notes a December 2004 VA 
examination report, which reflects a normal examination of 
the ears, with regard to otitis media and a perforation in 
the left ear.  Specifically, the examiner stated that the 
tympanic membranes were normal to otoscopy and that his 
perforation and middle ear infection had resolved.  
Furthermore, the veteran has not otherwise submitted any 
competent medical evidence of a presently existing ear 
condition.  At his Board hearing in October 2007, the veteran 
did not discuss any current treatment he received for his 
ears. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  The Court in Hensley also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing Current Medical Diagnosis & 
Treatment 110-11 (Stephen A. Schroeder et. al. eds., 1988)).

The veteran contends that he was exposed to noise on a firing 
range while in service.  After a review of the record, the 
Board notes that although the service treatment records 
report that the veteran's assignment did not involve noise 
exposure, several audiometric tests conducted in June 1970 
reflect hearing loss was present in the left ear prior to his 
discharge from service.

The clinical findings do not reflect that the veteran has a 
current hearing loss disability within the meaning of 38 
C.F.R. § 3.385.  In a December 2004 VA examination, 
audiometric testing revealed that the hearing threshold 
levels in decibels in the left ear were 15, 15, 20, 20 and 30 
at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the right ear, the hearing 
threshold levels in decibels were 10, 15, 30, 35 and 60 at 
500, 1000, 2000, 3000 and 4,000 Hertz respectively.  Pure 
tone averages were 21 in the left ear and 35 in the right.  
Maryland CNC speech recognition scores were 100 percent in 
the left ear and 96 percent in the right.  The examiner 
diagnosed the veteran with mild sensorineural hearing loss.  
In addition, the examiner concluded that it was less likely 
than not that the veteran's period of miliary service had any 
permanent effect on his ear or hearing, and that his hearing 
greatly improved since the audiograms done in 1970.  As noted 
above, although the veteran displays mild sensorineural 
hearing loss, it is not considered a hearing loss disability 
for VA purposes.  

Given the above, the Board finds that the veteran currently 
does not have otitis media, perforation or a hearing loss 
disability in the left ear.  In this regard, the Board 
observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board acknowledges the veteran's contention that he has 
an ongoing problem with otitis media in the left ear, to 
include perforation and hearing loss, which is related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).




ORDER

Service connection for otitis media in the left ear, to 
include perforation and hearing loss, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


